Title: James Madison to William C. Rives, 21 October 1833
From: Madison, James
To: Rives, William Cabell


                        
                            
                                Dear Sir
                            
                            
                                
                                    Montpellier
                                
                                Ocr. 21—1833—
                            
                        
                        Your favor of the 4th. was duly recd. I had not forgotton the intimation of which I am reminded by it, but
                            unabating interuptions, added to my crippled health, had produced a delay which I could not avoid; and since I had notice
                            of your return from the springs, the same causes have operated. I found also on the trial, more of tediousness in
                            consulting documents and noting references, than was anticipated. Such tasks are indeed, particularly tedious, with my
                            clumsy fingers and fading vision. I have however at length sketched the paper now inclosed. It is not as you will observe,
                            in a form for the press. I have hitherto thought it better, gross as the misrepresentations of me have been, to let them
                            die a natural death, than to expose myself to answers drawn from my age, or to a repetition of teazing calls on my
                            personal knowledge, after an appeal to it myself; and apart from these to sophistries and false statements forcing me into
                            the dilemma of a war of the pen, for which I am unfit, or a surrender of truth to persevering assailants.
                        The topics and authorities I have referred to, are accessible to all; and thro’ a version of them; in the
                            idiom of another, some of them might speak for themselves, better perhaps than through me as their organ.
                        We look with equal confidence and pleasure for the promised visit from Mrs. Rives and yourself, and beg you
                            both to be assured of our affectionate regards
                        The intended inclosure I find must be delayed till tomorrow or the day after
                        
                            
                                James Madison
                            
                        
                    As the charges of M—s. are founded in the main, on "Yates’ debates in the federal Convention of 1787,"
                                it may be remarked without impeaching the integrity of the Reporter, that he was the representative in that Body of
                                the party in N. York which was warmly opposed to the Convention, and to any change in the principles of the "Articles
                                of Confederation"; that he was doubtless himself at the time, under all the political bias which an honest mind could
                                feel; that he left the Convention, as the Journals shew, before the middle of the Session, and before the opinions or
                                views of the members might have been developed into their precise & practical application; that the Notes he took,
                                are on the face of them, remarkably crude & desultory, having often the appearance of scraps & expressions as the
                                ear hastily caught them, with a liability to omit the sequel of an observation or an argument which might qualify or
                                explain it.
                        With respect to inferences from votes in the Journal of the Convention, it may be remarked, that being
                                unaccompanied by the reasons for them, they may often have a meaning quite uncertain, and sometimes Contrary to the
                                apparent one. A proposition may be voted for, with a view to an expected qualification of it; or voted agst. as
                                wrong in time or place, or as blended with other matter of objectionable import.
                            Although such was the imperfection of Mr. Yates Notes of what passed in the Convention, it is on that
                                authority alone that J. M. is charged with having said "that the States never possessed the essential rights of sovereignty; that these were always vested in
                                Congress"
                        
                            It must not be overlooked that this language is applied to the Condition of the States, and to that of
                                Congress, under ’the articles of Confederation". Now can it be believed that Mr. Yates did not misunderstand J. M in
                                making him say, that the States had then never possessed the
                                    essential rights of sovereignty" and that "these had always been vested in the Congress then existing. The Charge is incredible, when it is recollected that the second of
                                the Articles of Confederation emphatically declares "that each State retains its sovereignty freedom & independence, and every power &c. which is not expressly
                                delegated to the U. S. in Congs. assembled"
                        
                            It is quite possible that that J. M. might have remarked that certain powers attributes of sovereignty had
                                been vested in Congs; for that was true as to the powers of war, peace, treaties &c" But that he should
                                have held the language ascribed to him in the Notes of Mr. Yates, is so far from being credible, that it suggests a
                                distrust of their correctness in other Cases where a strong presumptive evidence is opposed to it.
                        
                            Again, J M. is made to say "that the States were only great political corporations having the power of
                                making bye laws, and these are effectual only if they were not contradictory to the general confederation"
                        
                            Without admitting the correctness of this statement in the sense it seems meant to convey, it may be
                                observed that according to the theory of the old confederation, the laws of the States
                                contradictory thereto would be ineffectual. That they were not so in practice is certain,
                                and this practical inefficacy is well known to have been the primary inducement to the exchange of the old for the new
                                system of Govt. for the U S.
                        
                            Another charge agst. J. M. is an "opinion that the States ought to be placed under the controul of the
                                General Govt. at least as much as they formerly were under the King & Parliament of G. B."
                        
                            The British power over the Colonies, as admitted by them, consisted mainly of 1. the Royal prerogatives
                                of war & peace, treaties coinage &c. with a veto on the Colonial laws as a guard agst. laws interfering
                                with the General law, and with each other: 2 the parliamentary power of regulating commerce, as necessary to be
                                lodged somewhere, and more conveniently there than elsewhere. These powers are actually vested in the Federal
                                Govt. with the difference, that for the veto power is substituted the general provision that the Constitution &
                                laws of the U. S. shall be paramount to the Constitutions & laws of the States, and the further difference
                                that no tax whatever should be levied by the British Parliament, even as a regulation of commerce; whereas an indefinite power of taxation is allowed to Congress, with the exception of a tax on
                                exports, a tax the least likely to be resorted to. When it is considered that the power of taxation is the most
                                commanding of powers, the one which G. Britain contended for, and the Colonies resisted by a war of seven years,
                                and when it is considered that the British Govt. was in every branch, irresponsible to the American people,
                                whilst every branch of the Federal Government is responsible to the States and the people as their Constituents, it
                                might well occur on a general view of the subject, that in an effectual reform of the Federal system, as much power
                                might safely be entrusted to the new Govt. as was allowed to G. B. by the old one.
                        
                            An early idea taken up by J. M. with a view to the security of a Govt. for the Union, and the
                                harmony of the State Governments, without allowing to the former an unlimited and consolidated power, appears to have
                                been a negative on the State laws, to be vested in the Senatorial branch of the Govt; but under what
                                modifications does not appear. This again is made a special charge against him. That he became sensible of the
                                obstacles to such an arrangent [expansion sign], presented in the extent of the Country, the number of the States and the multiplicity
                                of their laws, can not be questioned. But is it wonderful that among the early thoughts on a subject so complicated and
                                full of difficulty, one should have been turned to a provision in the compound and on this point analogous system of
                                which this Country had made a part; substituting for the distant, the independent & irresponsible authority of a
                                King which had rendered the provision justly odious, an elective and responsible authority within ourselves.
                        
                            It must be kept in mind that the radical defect of the old Confederation lay in the power of the States
                                to comply with to disregard or to counteract the authorised requisitions & regulations of Congress that a radical
                                cure for this fatal defect, was the essential object for which the reform was instituted; that all the friends of
                                the reform looked for such a cure; that there could therefore be no question but as to the mode of effecting it. The
                                deputies of Virga. to the Convention consisting of G. W. Govr. R. &c appear to have
                                proposed a power in Congs. to repeal the unconstitutional and interfering laws of the States. The proposed negative
                                on them, as the Journals shew, produced an equal division of the votes. In every proceeding of the Convention where
                                the question of paramountship in the laws of the Union could be involved, the necessity of it appears to have been
                                taken for granted. The mode of controuling the legislation of the States which was finally preferred has been already
                                noticed. Whether it be the best mode, experience is to decide. But the necessity of some adequate mode of preventing
                                the States in their individual characters, from defeating the Constitutional authority of the States in their united
                                Character, and from collisions among themselves, had been decided by a past experience. (It may be thought not
                                unworthy of notice that Col. Taylor regarded the controul of the Fedl. Judiciary over the State laws as more
                                objectionable than a legislative negative on them. See New Views &c. p. 18. & contra see Mr. Jefferson,
                                vol. 2. p. 163)
                        
                            M—s asks "If the States possessed no sovereignty how could J. M. "demonstrate that the States retained a
                                    residuary sovereignty", and calls for a solution of the problem. He will himself solve
                                it, by answering the question, which is most to be believed, that J M. should have been guilty of such an absurdity, or
                                that Mr. Yates should have erred in ascribing it to him.
                        
                            Mr. Yates himself says "that J. M. expressed as much attachment to "the rights of the States as to the
                                trial by Jury."
                        
                            By associating J. M. with Mr. Hamilton who entertained peculiar opinions M—s would fain infer that J. M.
                                concurred with those opinions. The inference would have been as good, if he had made Mr. H. concur in all the
                                opinions of J. M. That they agreed to a certain extent, as the body of the Convention manifestly did, in the expediency
                                of an energetic Govt. adequate to the exigencies of the Union, is true. But when M—s. adds "that Mr. H.
                                and Mr. M. advocated a System, not only independant of the States, but which would have reduced them to the
                                meanest municipalities" he failed to consult the recorded differences of opinion between the two individuals
                        
                            M—s. in his anxiety to discredit the opinions of J. M. endeavours to discredit "The Federalist", in which
                                he bore a part, by observing "that the work was no favorite with Mr. J—n M—s is possibly ignorant of and
                                will be best answered by the fact, that Mr. J—n. proposed that with the Declaration of Independence, the
                                Valedictory of Gen. W., and the Resolns & Rept. of 98-9,  the "Federalist" should be as it now is, a
                                text-book in the University. He describes it as "being an authority to which appeal is habitually made by all, and
                                rarely declined or denied by any, as evidence of the general opinion of those who framed, and of those who accepted the Constitution of the U. S. on questions as to its general meaning." See Jn
                                Vol. 2. p. 382. *this in brackets omitted in the letter (*he speaks of the Federalist "as being in his opinion the best commentary on the principles of Government that ever was written.  In some parts <....unrecoverable> that the author meant only to say what may be best said in defence of opinions in which he did not concur. But in general it establishes firmly the plan of Govt. I confess it has rectified me on several points. As to the Bill of Rights, however, I think it should still be address" (This was materially affected by the amendments to the Constitution)
                        
                            M—s. finds another charge against J. M. of inconsistency between the Report of 99. & and his letter to Mr.
                                Everett in 1830; a charge which he endeavors to support, by a comparison of the following extracts from the two
                                documents, but which is deprived of all its force, or rather "turned agst. him by the plain distinction between
                                the "last resort", within the forms of the Constitution, and the ulterior resort to the authority which is paramount to
                                the Constitution itself.
                        
                            (for the extracts see the Richmond Whig Septr. 17. 1833)
                        
                            The positions in the Report are that altho’ the Judiciary Department is, in all questions submitted to it
                                by the forms of the Constitution to decide in the last resort, the resort is not the last, in relation to the rights
                                of the parties to the Constitutional compact; that these, from whom the Judicial as well as the other departments hold
                                their delegated trust, are the rightful Judges in the last resort, whether the Compact has been pursued or violated
                                (this view of the subject appears from the Report itself to have been specially called for by the extravagant claims
                                in behalf of Judicial decisions as precluding any interposition whatever on the part of the States)
                        
                            In the letter to Mr. E. the positions are as cited from the "Federalist" that "in controversies
                                relating to the boundaries between the two jurisdictions (the Federal & State)" the Tribunal which is
                                ultimately to decide, is to be established under the Genl. Govt; that the decision is to be impartially made
                                according to the rules of the Constitution: that some such Tribunal was essential to prevent an appeal to the sword
                                & a dissolution of the Union; and that it ought to be established under the General
                                rather than under the local Governts or to speak more properly, that it could be safely
                                established under the first alone, is a position not likely to be combated."
                        
                            It is sufficiently clear that the ultimate decision of the Tribunal here
                                referred to, is confined to cases within the Judicial scope of the Govt that it had reference to interfering
                                decisions of a local or State authority; and that it neither denies nor excludes a resort to the authority of the
                                parties to the Constitution, an authority above that of the Constitution itself.
                        
                            That the letter to Mr. E. understood the term ultimately as applied to
                                the decisions of the Federal Tribunal to be of a limited scope is shewn by the paragraph omitted by M—s. "Should
                                the provisions of the Constitution here reviewed, (including the Judiciary) be found not to secure the Govts. &
                                rights of the States, agst usurpations & abuses on the part of the U. S., the final
                                    resort within the purview of the Constitution, lies in an amendment of the Constitution according to a
                                process applicable by the States." (here is a special resort provided by the Constitution
                                which is ulterior to the Judicial Authority; the authority of ¾ of the States being made equivalent, with 2 specified exceptions, to the entire authy. of the parties to the
                                Constitution)
                        
                            And that the ultimate decision of the Judicial authority could not be meant in the letter to Mr E.
                                to be the last of all, is shewn by the paragraph not omitted by M—s. "And in the event of a failure of every
                                Constl. resort, and an accumulation of usurpations & abuses rendering passive obedience & non resistance a
                                greater evil than resistance & revolution, there can remain but one resort, the last of
                                all, an appeal from the cancelled obligations of the Constitutional compact, to original rights & the law of self-preservation. This is the ultima ratio under all Governments."
                        
                            Instead of the ¶ (to) omitted by M—s. he has inserted, from the letter a remark "that the
                                Constitution is a compact: that its text is to be expounded according to the provisions for expounding it, making a
                                part of the compact, and that none of the parties can rightfully renounce the expounding provision, more than any
                                other part. When such a right accrues, as it may accrue, it must grow out of the abuses of the compact releasing the
                                sufferers from their fealty to it." What is this but saying that the Compact is binding in all its parts, on those who
                                made it; that the acts of the Authorities constituted by it, must be observed by the parties, till the compact be
                                changed or abolished. Is not this true of all compacts, and the dictates of common sense as well as universal
                            practice.
                        
                            Where now is the inconsistency between the Report of 99–, & the letter to Mr. E. They both
                                recognize & adhere to the distinction between a last resort, in behalf of constitul.
                                rights, within the forms of the Constitution, and the ulterior resorts to the authy. paramount to the
                            Constin.
                        
                            These different resorts, instead of being incompatible necessarily result from the principles of all free
                                Govts., whether of a federal or other character. Is not the expounding authy. wherever lodged by the
                                Constn. of Virga, the last resort within the purview of the Constn. agst. violations of it; and are not
                                the people who made the Constn. a last resort agst. violations of it, even when committed by the last resort
                                within the Constl. provisions? The people as composing a State, and the States as composing the Union, may in
                                fact interpose either as consts. of their respective Govts. according to the forms of their respective
                                Constns; or as the Creators of their Constitutions, & as paramount to them as well as to the Governments
                        
                            It can not as is believed, be shewn that J. M ever admitted that a single State
                                had a constitutional right to annul, resist or controul a law of the U. S. or that he ever denied, either the
                                right of the States, as parties to the Const (not a
                                single State or party) to interpose agst. usurped power; or the right of a single State, as a natural right to shake off a yoke too oppressive to be borne These distinctions are clear, and if kept in
                                view wd. dispel the verbal & sophistical confusion, so apt to bewilder the weak & disgust the wise
                        
                            It has been a charge agst. J. M that in his letter to Mr. Everett, he represents the people of the
                                several States, as constituting themselves one people for certain purposes.
                        
                            That the authority of the people of the States, which, exercised as it was in their highest sovereign
                                capacity in each, could have made them, if they had so pleased, one people for all purposes, was sufficient to make them one people for certain
                                    purposes, cannot be denied: and that they did make themselves one people for certain purposes, results from
                                the nature of the Constitution, formed by them, which, like the State Constitutions presents a Government organized into
                                the regular Departments Legislative Executive & Judiciary, and like the State Govts. operating
                                immediately & individually on the people, by the same coercive forms & means.
                        
                            The oneness the sovereignty, and the nationality of the people of the U. S. within the prescribed
                                    limits, has hitherto been the language of all parties; and by no one of the Republican party more expressly
                                than by Mr. J—n, whose opinions have been so often misunderstood & misapplied. Take some of the extracts,
                                which his printed writings furnish. In a letter to J. M. Vol. 2 p. 442. he says "This instrument (the Fedl.
                                Constitution) forms us into oneState, as to certain objects, and gives us a Legislative
                                & Executive Body for those objects" He elsewhere uses the expression "to make us one as
                                to others, but several as to ourselves." In his letter to Destut Tracy, he applies the term,
                                    amalgamated, to the Union of the States; and in one to Mr. Hopkinson the term consolidated to the government. These terms are doubtless to be taken with the proper
                                qualifications; but surely they would not have been applied to a constitution purely and exclusively Federal in its character
                        In a letter to Mr. Wythe Vol. 2. page 230, he says "my own general idea was that the States should
                                severally preserve their sovereignty and that the exercise of the Federal sovereignty, should be divided among the three several bodies Legislative Executive & Judiciary, as
                                the State sovereignties, are; and that some peaceable means should be contrived for the
                                Fedl. Head to force a compliance on the part of the States." (having reference, it may be presumed, to an obstruction
                                of their trade repeatedly suggested in his Correspondence with his friends as applicable even to the articles of
                                Confederation" or to the operation of the laws on the people as in the Constitution of the U. S which was
                                then before him.)
                        
                            In a letter to J. M.Vol. 2. p. 264. alluding to the expected Convention of 1787. his language is "to make
                                us one nation, as to foreign concerns, and keep us distinct as to domestic ones, gives the
                                outline of the proper division of power between the Genl and particular Govts."
                        
                            To question the nationality of the States in their united character, has a strange appearance when, in
                                that character only, they are known and acknowledged by other Nations; in that only can make war peace & treaties, and in that only can entertain the diplomatic,
                                and all the other international relations, which appertain to the national character.
                        
                            With all this evidence at hand what ought to be the designation of them who, renouncing the views and
                                language which have been applied by the Republican party, to the Constitution of the U. S. are now charging
                                in the name of Republicanism those who remain stedfast to their Creed, with innovation inconsistency, heresy &
                                apostacy! Such an outrage on truth, on justice, and even on common decorum, must be of short endurance. The illusion
                                under which it is propagated is the misapplication to a peculiar and complex modification of political power, views of
                                it applicable only to ordinary and simple forms of Govts. Happily appeals can be always triumphantly made, from
                                such perversions to the nature & text of the Constitution, and the facts inseparable from it
                        
                            Returning to the special charge of inconsistency agst. J. M. it is not more than justice to him, to say
                                that it will be difficult to find among our public men, who have passed thro’ the same changes of circumstances, &
                                vicissitudes of parties, one who has been more uniform in his opinions on the great constitutional questions which
                                have agitated the country. To the Constitutionality of the Bank, originally opposed by him he acceded; but, as appears
                                by his letter to Mr. Ingersoll, on the ground of the authoritative and multiplied sanctions given to it, amounting he
                                conceived, to an evidence of the judgment and will of the nation; and on the ground of a consistency of this change of
                                opinion, with his unchanged opinion, that such a sanction ought to overrule the abstract and private opinions of
                                individuals.
                        
                            With the exception of the case of the Bank, thus explained, he has preserved a uniform consistency on the
                                great Constitutional questions—"the Caption, We the people"—"the phrase common defence & Genl. ’welfare," "Roads
                                & Canals," the "Alien & Sedition laws". It might not improperly be added that he appears to have originated &
                                perseveringly supported the amendments to the Constitution adopted at the first Session of the first Congress, as
                                guards agst. constructive enlargements of the Federal powers. And it no where appears that he has ever changed his
                                opinions with regard to them.
                        
                            If he advocates the Constitutionality of a tariff for the encouragement of domestic manufactures, it must
                                be admitted, that it is in conformity with his course on that subject, at and ever since the first Congs. under the
                                present Constitution of the U. S; that in this opinion he has had the concurrence of Washington & all his
                                successors, and especially of Mr. Jefferson. In the same opinion he has been supported by that of every Congress from
                                the first to the last.*
                        
                            * see appendix to Mr. Cabell’s printed speech, in pamphlet form.
                        
                            It may not be improper to remark that whilst he maintains the constitutionality of a protective tariff,
                                he is a friend to the theory of free trade, and in favor of such exceptions only as are consistent with its principle;
                                and as are dictated either by a regard to the public safety, or by a fair calculation that a temporary sacrifice of
                                cheapness will be followed by a greater cheapness, permanent as well as independent. +
                        
                            + see his letters to Mr Cabell
                        
                            If he considers decisions of the Supreme Court of the U. S., in cases within its constitutional
                                jurisdiction as paramount to State decisions, it is not the effect of change in his opinion; for the Same appears in
                                his original exposition and vindication of the Constitution of the U. S. In his letter to Mr. Everett, he
                                maintains (does he not prove?) that the controuling authority of the Federal Judiciary, is the only defence, against
                                nullifying acts of a State, through its judiciary organ. It will be as difficult for those who deny the nullifying
                                power of a State, to deny this inference, as for those who assert the doctrine, to reconcile it with the text &
                                principles of the Constitution or with the existence of the Union.
                        
                            Mutius is probably a young man. He certainly possesses talents worthy of literary cultivation. When he
                                shall mingle with political zeal, a due portion of the candour which it is hoped belongs to his nature, it may safely
                                be left to his own judgment to decide whether the scanty & hasty notes of Mr Yates or inferences from naked votes
                                in the Journal of the Convention, ought to outweigh in a charge of inconsistency against J. M, the authority of his
                                earliest writings on the subject of the Constitution, his language in the Convention of Virginia when the Constitution
                                was under discussion, and the whole course of his opinions official and unofficial, down to the latest date.
                        
                            With the advantage of a cooler temper & maturer reflection, he will be a better judge also of his own consistency, in
                                his eager efforts to discredit that of J. M, whilst his eulogies & confidence are lavished on others, who have passed
                                abruptly from one extreme to its opposite, on subjects vital to the Constitution, the Union, & the happiness of our
                                Country. [enclosure] As the charges which have been made against Mr Madison are founded in the main on "Yates debates in the Federal Convention of 1787,"
                                it may be remarked without impeaching the integrity of the Reporter, that he was the representative in that Body of
                                the party in New York which was warmly opposed to the Convention, and to any change in the principles of the Articles
                                of Confederation; that he was doubtless himself at the time, under all the political bias which an honest mind could
                                feel; that he left the Convention, as the Journals shew before the middle of the session, and before the opinions or
                                views of the members might have been developed into their precise and practical application; that the notes he took,
                                are on the face of them, remarkably crude and desultory, having often the appearance of scraps and expressions as the
                                ear hastily caught them, with a liability to omit the sequel of an observation or an argument which might qualify or
                                explain it.
                        With respect to inferences from votes in the Journal of the Convention, it may be remarked, that being
                                unaccompanied by the reasons for them, they may often have a meaning quite uncertain, and sometimes contrary to the
                                apparent one. A proposition may be voted for, with a view to an expected qualification of it; or voted against as
                                wrong in time or place, or as blended with other matter of objectionable import.
                            Although such was the imperfection of Mr Yates’ notes of what passed in the Convention, it is on that
                                authority alone that Mr Madison is charged with having said that "the States never possessed the essential rights of sovereignty; that these were always vested in
                                Congress."
                        
                            It must not be overlooked that this language is applied to the condition of the States, and to that of
                                Congress, under the "Articles of Confederation". Now, can it be believed that Mr Yates did not misunderstand Mr Madison in
                                making him say, that the States had then never possessed the
                                    essential rights of sovereignty", and that "these had always been vested in the Congress then existing." The charge is incredible, when it is recollected that the second of
                                the articles of confederation emphatically declares that "each State retains its Sovereignty, freedom and independence, and every power &c. which is not expressly
                                delegated to the United States in Congress assembled."
                        
                            It is quite possible that Mr Madison may might have remarked that certain powers, attributes, of sovereignty, had
                                been vested in Congress; for that was true as to the powers of war, peace, treaties, &c. But that he should
                                have held the language ascribed to him in the notes of Mr Yates, is so far from being credible, that it suggests a
                                distrust of their correctness in other cases where a strong presumptive evidence is opposed to it.
                        
                            Again, Mr Madison is made to say that "the States were only great political corporations having the power of
                                making bye laws, and these are effectual only if they were not contradictory to the general Confederation."
                        
                            Without admitting the correctness of this statement in the sense it seems meant to convey, it may be
                                observed that according to the theory of the old Confederation, the laws of the States
                                contradictory thereto would be ineffectual. That they were not so in practise is certain,
                                and this practical inefficacy is well known to have been the primary inducement to the exchange of the old for the new
                                system of Government for the United States.
                        
                            Another charge against Mr Madison is an "opinion that the States ought to be placed under the controul of the
                                general Government, at least as much as they formerly were under the King and parliament of great Britain".
                        
                            The British power over the Colonies, as admitted by them, consisted mainly of 1. the Royal prerogatives
                                of war and peace, treaties, coinage &c. with a veto on the Colonial laws as a guard against laws interfering
                                with the general law, and with each other: 2 the parliamentary power of regulating commerce, as necessary to be
                                lodged somewhere, and more conveniently there than elsewhere. These powers are actually vested in the Federal
                                government with the difference, that for the veto power is substituted the general provision that the Constitution and
                                laws of the United States shall be paramount to the Constitutions and laws of the States, and the further difference
                                that no tax whatever could be levied by the British parliament, even as a regulation of Commerce; whereas an indefinite power of taxation is allowed to Congress with the exception of the tax on
                                exports, a tax the least likely to be resorted to. When it is considered that the power of taxation is the most
                                commanding of powers, the one which great Britain contended for, and the Colonies resisted, by a war of seven years,
                                and when it is considered that the British government was in every branch, irresponsible to the American people,
                                whilst every branch of the Federal Government is responsible to the States and the people as their constituents, it
                                might well occur on a general view of the subject, that in an effectual reform of the Federal system, as much power
                                might safely be entrusted to the new government as was allowed to great Britain in the old one.
                        
                            An early idea taken up by Mr Madison with a view to the security of a government for the Union and the
                                harmony of the State governments, without allowing to the former an unlimited and consolidated power, appears to have
                                been a negative on the State laws, to be vested in the Senatorial branch of the government; but under what
                                modifications, does not appear. This, again, is made a special charge against him. That he became sensible of the
                                obstacles to such an arrangement, presented in the extent of the country, the number of the States, and the multiplicity
                                of their laws, cannot be questioned. But is it wonderful that among the early thoughts on a subject so complicated and
                                full of difficulty, one should have been turned to a provision in the compound and on this point analogous system of
                                which this country had made a part; substituting for the distant, the independent, and irresponsible authority of a
                                King which had rendered the provision justly odious, an elective and responsible authority within ourselves.
                        
                            It must be kept in mind that the radical defect of the old Confederation lay in the power of the States
                                to comply with, to disregard or to counteract the authorized requisitions and regulations of Congress; that a radical
                                cure for this fatal defect was the essential object for which the reform was instituted; that all the friends of
                                reform looked for such a cure; that there could therefore be no question but as to the mode of effecting it. The
                                deputies of Virginia to the Convention, consisting of George Washington, governor Randolph &c. appear to have
                                proposed a power in Congress to repeal the unconstitutional and interfering laws of the States. The proposed negative
                                on them, as the Journals shew, produced an equal division of the votes. In every proceeding of the Convention where
                                the question of paramountship in the laws of the Union could be involved, the necessity of it appears to have been
                                taken for granted. The mode of controuling the legislation of the States which was finally preferred has been already
                                noticed. Whether it be the best mode, experience is to decide. But the necessity of some adequate mode of preventing
                                the States in their individual characters from defeating the Constitutional authority of the States in their United
                                character, and from collisions among themselves, had been decided by a past experience. (It may be thought not
                                unworthy of notice that Col. Taylor regarded the controul of the Federal Judiciary over the State Laws as more
                                objectionable than a legislative negative on them. See New views of the Constitution p. 18. E. contra. See Mr Jefferson—vol 2. p. 163.) "Would not an appeal from the State Judicature to a Federal Court in all cases where the act of
                                Confederation controuled the question, be as effectual a remedy and exactly commensurate to the defect" &c.
                                &c.
                        
                            It has been  asked if the states possessed no Sovereignty, how could Mr Madison in the Nos. of the Federalist demonstrate that the States retained a
                                    residuary sovereignty," and  a solution of the problem is called for. The interrogators will themselves solve
                                it, by answering the question, which is most to be believed, that Mr Madison should have been guilty of such an absurdity, or
                                that Mr Yates should have erred in ascribing it to him.
                        
                            Mr Yates himself says that "Mr Madison expressed as much attachment to the rights of the States as to the
                                trial by jury." See debates under date June 30.
                        
                            By associating Mr Madison with Mr Hamilton who entertained peculiar opinions, a late assailant of  Mr M. would fain infer that he
                                concurred with those opinions. The inference would have been as good, if he had made Mr Hamilton concur in all the
                                opinions of Mr Madison. That they agreed to a certain extent, as the body of the Convention manifestly did, in the expediency
                                of an energetic government, adequate to the exigencies of the union, is true. But when this writer adds that "Mr Hamilton
                                and Mr Madison advocated a system, not only independent of the States, but which would have reduced them to the
                                meanest municipalities," he failed to consult the recorded difference of opinion between the two individuals.
                        
                            The same writer, in his anxiety to discredit the opinions of Mr Madison, endeavors to discredit "the Federalist" in which
                                he bore a part by observing that the work was no favorite with Mr Jefferson. He is possibly ignorant of, and
                                will be best answered by, the fact that Mr Jefferson proposed, that with the Declaration of Independence, The
                                Valedictory of gen Washington, and the Resolutions and Report of 98-9 the "Federalist" should be, as it now is, a
                                text book in the University. He describes it as being "an authority to which appeal is habitually made by all, and
                                rarely declined or denied by any, as evidence of the general opinion of those who framed and of those who accepted the Constitution of, the United States, on questions as to its general meaning." (See also
                                Vol. 2.  page 382.
                        
                            The assailants of Mr Madison find another charge against him of inconsistency between the Report of 99 and his letter to Mr
                                Everett in 1830; a charge which they endeavour to support by a comparison of the following extracts from the two
                                documents, but which is deprived of all its force or rather is turned against them by the plain distinction between
                                the "last resort" within the forms of the Constitution, and the ulterior resort to the authority which is paramount to
                                the Constitution itself. (For the extracts see Richmond Whig Septr 17. 1830.)
                        
                            The positions in the Report are, that although the Judiciary department is, in all questions submitted to it
                                by the forms of the Constitution to decide in the last resort, the resort is not the last, in relation of the rights
                                of the parties to the Constitutional compact; that these, from whom the Judicial as well as the other Departments hold
                                their delegated trust, are the rightful Judges in the last resort, whether the compact has been pursued or violated
                                (this view of the subject appears from the Report itself to have been specially called for by the extravagant claims
                                in behalf of Judicial decisions as precluding any interposition whatever on the part of the States.)
                        
                            In the letter to Mr Everett the positions are as cited from the "Federalist" that "in Controversies
                                relating to the boundaries between the two jurisdictions, (the Federal and State) the tribunal which is
                                ultimately to decide, is to be established under the general government; that the decision is to be impartially made
                                according to the rules of the Constitution: that some such tribunal was essential to prevent an appeal to the sword
                                and a dissolution of the Union; and that it ought to be established under the general
                                rather than under the local governments, or to speak more properly, that it could be safely
                                established under the first alone, is a position not likely to be combatted".
                        
                            It is sufficiently clear that the ultimate decision of the tribunal here
                                referred to, is confined to cases within the Judicial scope of the Government; that it had reference to interfering
                                decisions of a local or State Authority; and that it neither denies nor excludes a resort to the authority of the
                                parties to the Constitution, an authority above that of the constitution itself.
                        
                            That the letter to Mr Everett understood the term ultimately as applied to
                                the decisions of the Federal tribunals, to be of a limited scope is shewn by the paragraph omitted by the writer here alluded to. "Should
                                the provisions of the Constitution here reviewed (including the Judiciary) be found not to secure the governments and
                                rights of the States against usurpations and abuses on the part of the United States, the final
                                    resort within the purview of the Constitution, lies in an amendment to the Constitution according to a
                                process applicable by the States". (Here is a special resort provided by the Constitution
                                which is ulterior to the Judicial authority; the authority of 3/4 of the States being made equivelant, with two specified exceptions, to the entire authority of the parties to the
                                Constitution.)
                        
                            And that the ultimate decision of the Judicial authority could not be meant in the letter to Mr Everett
                                to be the last of all, is shewn by the paragraph not omitted by the writer—"and in the event of a failure of every
                                Constitutional resort, and an accumulation of usurpations and abuses rendering passive obedience and non resistance a
                                greater evil than resistance and revolution, there can remain but one resort, the last of
                                all, an appeal from the cancelled obligations of the Constitutional Compact, to original rights and the law of self
                                preservation. This is the ultima ratio under all governments."
                        
                            Instead of the paragraph omitted by this writer, he has inserted from the letter a remark "that the
                                Constitution is a compact; that its text is to be expounded according to the provisions for expounding it, making a
                                part of the compact, and that none of the parties can rightfully renounce the expounding provision more than any
                                other part. When such a right accrues, as it may accrue, it must grow out of the abuses of the compact releasing the
                                sufferers from their fealty to it." What is this but saying that the compact is binding in all its parts on those who
                                made it; that the acts of the authorities constituted by it must be observed by the parties ’till the compact be
                                changed or abolished. Is not this true of all compacts, and the dictate of common sense as well as universal
                            practice.
                        
                            Where, now, is the inconsistency between the Report of 99 and the letter to Mr Everett. They both
                                recognize and adhere to the distinction between a last resort in behalf of constitutional
                                rights, within the forms of the Constitution, and the ulterior resort to the authority paramount to the
                            Constitution.
                        
                            These different resorts, instead of being incompatible, necessarily result from the principles of all free
                                governments, whether of a federal or other character. Is not the expounding authority wherever lodged by the
                                Constitution of Virginia, the last resort within the purview of the Constitution against violations of it; and are not
                                the people who made the Constitution a last resort against violations of it, even when committed by the last resort
                                within the Constitutional provisions? The people as composing a State, and the States as composing the Union, may in
                                fact interpose either as constituents of their respective governments, according to the forms of their respective
                                constitutions, or as the creators of their Constitutions, and as paramount to them as well as to the Governments.
                        
                            It cannot, as is believed, be shewn that Mr Madison ever admitted that a single State
                                had a Constitutional right to annul, resist or controul a law of the United States; or that he ever denied, either the
                                right of the States as parties to the Constitution, (not a
                                single, State, or party) to interpose against usurped power; or the right of a single, State as a natural right to shake off a yoke too oppressive to be borne. These distinctions are clear; and if kept in
                                view would dispel the verbal and sophistical confusion, so apt to bewilder the weak, and disgust the wise.
                        
                            It has been a charge against Mr Madison that in his letter to Mr Everett, he represents the people of the
                                several States as constituting themselves one people for certain purposes.
                        
                            That the authority of the people of the States, which, exercised as it was in their highest sovereign
                                capacity in each could have made them, if they had so pleased, one people, for all purposes, was sufficient to make them one people for certain
                                    purposes, cannot be denied: and that they did make themselves one people for certain purposes, results from
                                the nature of the Constitution formed by them, which like the State Constitution presents a government organized into
                                the regular departments, Legislative, Executive and Judiciary, and like the State governments operating
                                immediately and individually on the people by the same coercive forms and means.
                        
                            The oneness, the sovereignty and the nationality of the people of the United States within the prescribed
                                    limits, has hitherto been the language of all parties; and by no one of the Republican party more expressly
                                than by Mr Jefferson whose opinions have been so often misunderstood and misapplied. Take some of the extracts
                                which his printed writings furnish. In a letter to  Mr Madison vol 2. p. 442. he says "This instrument (the Federal
                                Constitution), forms us into one State as to certain objects, and gives us a Legislative
                                and executive Body for those objects." He elsewhere uses the expression "to make us one as
                                to others, but several as to ourselves" In his letter to Destut Tracy, he applies the term,
                                    amalgamated to the Union of the States, and in one to Mr. Hopkinson the term consolidated to the government. These terms are doubtless to be taken with the proper
                                qualifications; but surely they would not have been applied to a constitution purely and exclusively Federal in its character.
                        In a letter to Mr Wythe vol 2. p. 230 he says, "my own general idea was that the States should
                                severally preserve their sovereignty, and that the exercise of the Federal sovereignty should be divided among the three several bodies, Legislative Executive and Judiciary, as
                                the State sovereignties are; and that some peaceable means should be contrived for the
                                Federal Head to force a compliance on the part of the States." (Having reference it may be presumed to an obstruction
                                of their trade repeatedly suggested in his correspondence with his friends as applicable even to the "articles of
                                Confederation", or to the operation of the laws on the people as in the Constitution of the United States which was
                                then before him).
                        
                            In a letter to Mr Madison vol 2. p. 164, alluding to the expected Convention of 1787 his language is, "to make
                                us one nation as to foreign concerns, and keep us distinct as to domestic ones," gives the
                                outline of the proper division of power between the general and particular governments."
                        
                            To question the Nationality of the States in their united character, has a strange appearance when, in
                                that character only, they are known and acknowledged by other nations; in that only can make war,  peace and treaties, and in that only can entertain the diplomatic,
                                and all the other international relations which appertain to the national character.
                        
                            With all this evidence at hand what ought to be the designation of those, who, renouncing the views and
                                language which have been applied by the Republican party to the Constitution of the United States, are now charging
                                in the name of Republicanism those who remain stedfast to their creed with innovation, inconsistency heresy and
                                apostacy! Such an outrage on truth, on justice, and even on common decorum, must be of short endurance. The illusion
                                under which it is propagated is the misapplication to a peculiar and complex modification of political power, views of
                                it applicable only to ordinary and simple forms of government. Happily appeals can be always triumphantly made, from
                                such perversions to the nature and text of the Constitution, and the facts inseparable from it.
                        
                            Returning to the special charge of inconsistency against Mr Madison, it is not more than justice to him, to say
                                that it will be difficult to find among our public men, who have passed through the same changes of circumstances, and
                                vicissitudes of parties one who has been more uniform in his opinions on the great constitutional questions which
                                have agitated the country. To the constitutionality of the Bank, originally opposed by him, he acceded, but, as appears
                                by his letter to Mr Ingersoll on the ground of the authoritative and multiplied sanctions given to it, amounting he
                                conceived to an evidence of the judgment and will of the nation; and on the ground of a consistency of this change of
                                opinion, with his unchanged opinion, that such a sanction ought to overrule the abstract and private opinions of
                                individuals.
                        
                            With the exception of the case of the Bank, thus explained, he has preserved a uniform consistency on the
                                great Constitutional questions—"the caption We the people," the phrase, "common defence and general welfare", "Roads
                                and Canals," the Alien and Sedition laws." It might not improperly be added that he appears to have originated and
                                perseveringly supported the amendments to the Constitution adopted at the first session of the first Congress, as
                                guards against constructive enlargements of the Federal powers; And it no where appears that he has ever changed his
                                opinions with regard to them.
                        
                            If he advocates the constitutionality of a tariff for the encouragement of domestic manufactures, it must
                                be admitted that it is in conformity with his course on that subject, at, and ever since the first Congress under the
                                present Constitution of the United States; that in this opinion he has had the concurrence of Washington and all his
                                successors, and especially of Mr Jefferson. In the same opinion he has been supported by that of every Congress from
                                the first to the last. *
                        
                            (* See appendix to Mr Cabell’s printed speech in pamphlet form)
                        
                            It may not be improper to remark that whilst he maintains the constitutionality of a protective tariff,
                                he is a friend to the theory of free trade, and in favor of such exceptions only as are consistent with its principle,
                                and as are dictated either by a regard to the public safety, or by a fair calculation that a temporary sacrifice of
                                cheapness will be followed by a greater cheapness, permanent as well as independent. +
                        
                            (+ See his letters to Mr. Cabell.)
                        
                            If he considers decisions of the Supreme Court of the United States, in cases within its constitutional
                                Jurisdiction as paramount to State decisions, it is not the effect of change in his opinion for the same appears in
                                his original exposition and vindication of the Constitution of the United States. In his letter to Mr Everett he
                                maintains (does he not prove?) that the controuling authority of the Federal Judiciary, is the only defence against
                                nullifying acts of a state through its Judiciary organ. It will be as difficult for those who deny the nullifying
                                power of a state; to deny this inference, as for those who assert the doctrine, to reconcile it with the text and
                                principles of the Constitution or the existence of the Union.
                        
                            The recent assailants of Mr Madison, are, for the most part, it is presumed, young men. When they
                                shall mingle with political zeal a due portion of the candour which, it is hoped, belongs to their nature, it may be safely
                                be left to their own judgments to decide whether the scanty and hasty notes of Mr Yates or inferences from naked votes
                                in the Journal of the Convention ought to outweigh in a charge of inconsistency against Mr Madison, the authority of his
                                earliest writings on the subject of the Constitution, his language in the Convention of Virginia when the Constitution
                                was under discussion, and the whole course of his opinions official and unofficial, down to the latest date.
                        
                            With the advantage of cooler tempers and maturer reflection, they will be better judges also of their own consistency in
                                their eager efforts to discredit that of Mr Madison, whilst their eulogies and confidence are lavished on others, who have passed
                                abruptly from one extreme to its opposite, on subjects vital to the Constitution the Union and the happiness of our
                                Country. [enclosure] As the charges of Mutius are founded in the main, on "Yates’ debates in the Federal Convention of 1787,"
                                it may be remarked without impeaching the integrity of the Reporter, that he was the representative in that Body of
                                the party in New York which was warmly opposed to the Convention, and to any change in the principles of the "Articles
                                of Confederation"; that he was doubtless himself at the time, under all the political bias which an honest mind could
                                feel; that he left the Convention, as the Journals shew, before the middle of the Session, and before the opinions or
                                views of the members might have been developed into their precise and practical application; that the notes he took,
                                are on the face of them, remarkably crude and desultory, having often the appearance of scraps and expressions as the
                                ear hastily caught them, with a liability to omit the sequel of an observation or an argument which might qualify or
                                explain it.
                        With respect to inferences from votes in the Journal of the Convention, it may be remarked, that being
                                unaccompanied by the reasons for them, they may often have a meaning quite uncertain, and sometimes contrary to the
                                apparent one. A proposition may be voted for, with a view to an expected qualification of it; or voted against as
                                wrong in time or place, or as blended with other matter of objectionable import.
                            Although such was the imperfection of Mr. Yates’ notes of what passed in the Convention, it is on that
                                authority alone that J M is charged with having said "that the States never possessed the essential rights of sovereignty; that these were always vested in
                                Congress."
                        
                            It must not be overlooked that this language is applied to the condition of the States, and to that of
                                Congress, under "the articles of Confederation." Now can it be believed that Mr. Yates did not misunderstand J. M in
                                making him say, that the States had then never possessed the
                                    essential rights of sovereignty and that "these had always been vested in the Congress then existing. The charge is incredible, when it is recollected that the second of
                                the articles of Confederation emphatically declares "that each State retains its sovereignty freedom and independence, and every power &c. which is not expressly
                                delegated to the United States in Congress assembled."
                        
                            It is quite possible that J M might have remarked that certain powers, attributes of sovereignty, had
                                been vested in Congress; for that was true as to the powers of war, peace, treaties &c. But that he should
                                have held the language ascribed to him in the notes of Mr. Yates, is so far from being credible, that it suggests a
                                distrust of their correctness in other cases where a strong presumptive evidence is opposed to it.
                        
                            Again, J. M is made to say "that the States were only great political corporations having the power of
                                making by laws, and these are effectual only if they were not contradictory to the general confederation."
                        
                            Without admitting the correctness of this statement in the sense it seems meant to convey, it may be
                                observed that according to the theory of the old confederation, the laws of the States
                                contradictory thereto would be ineffectual. That they were not so in practice is certain,
                                and this practical inefficacy is well known to have been the primary inducement to the exchange of the old for the new
                                system of government for the United States.
                        
                            Another charge against J M is an "opinion that the States ought to be placed under the controul of the
                                General Government, at least as much as they formerly were under the King and Parliament of Great Britain."
                        
                            The British power over the Colonies, as admitted by them, consisted mainly of 1. the Royal prerogatives
                                of war and peace, treaties coinage &c. with a veto on the Colonial laws as a guard against laws interfering
                                with the general law, and with each other: 2. the parliamentary power of regulating commerce, as necessary to be
                                lodged somewhere, and more conveniently there than elsewhere. These powers are actually vested in the Federal
                                Government with the difference, that for the veto power is substituted the general provision that the Constitution and
                                laws of the United States shall be paramount to the Constitutions and laws of the States, and the further difference
                                that no tax whatever could be levied by the British parliament, even as a regulation of commerce; whereas an indefinite power of taxation is allowed to Congress, with the exception of the tax on
                                exports, a tax the least likely to be resorted to. When it is considered that the power of taxation is the most
                                commanding of powers, the one which Great Britain contended for, and the Colonies resisted, by a war of seven years;
                                and when it is considered that the British Government was in every branch, irresponsible to the American people,
                                whilst every branch of the Federal Government is responsible to the States and the people as their constituents, it
                                might well occur on a general view of the subject, that in an effectual reform of the Federal system, as much power
                                might safely be entrusted to the new Government as was allowed to Great Britain by the old one.
                        
                            An early idea taken up by J M with a view to the security of the Government for the Union, and the
                                harmony of the State Governments, without allowing to the former an unlimited and consolidated power, appears to have
                                been a negative on the State laws, to be vested in the Senatorial branch of the Government; but under what
                                modifications does not appear. This again is made a special charge against him. That he became sensible of the
                                obstacles to such an arrangement presented in the extent of the Country, the number of the States and the multiplicity
                                of their laws, cannot be questioned. But is it wonderful that among the early thoughts on a subject so complicated and
                                full of difficulty, one should have been turned to a provision in the compound and on this point analogous system of
                                which this country had made a part; substituting for the distant, the independent and irresponsible authority of a
                                King which had rendered the provision justly odious, an elective and responsible authority within ourselves.
                        
                            It must be kept in mind that the radical defect of the old Confederation lay in the power of the States
                                to comply with, to disregard, or to counteract the authorised requisitions and regulations of Congress: that a radical
                                cure for this fatal defect was the essential object for which the reform was instituted; that all the friends of
                                reform looked for such a cure; that there could therefore be no question but as to the mode of effecting it. The
                                deputies of Virginia to the Convention, consisting of George Washington, Governor Randolph &c. appear to have
                                proposed a power in Congress to repeal the unconstitutional and interfering laws of the States. The proposed negative
                                on them, as the Journals shew, produced an equal division of the votes. In every proceeding of the Convention where
                                the question of paramountship in the laws of the Union could be involved, the necessity of it appears to have been
                                taken for granted. The mode of controuling the legislation of the States which was finally preferred has been already
                                noticed. Whether it be the best mode, experience is to decide. But the necessity of some adequate mode of preventing
                                the States in their individual characters, from defeating the Constitutional authority of the States in their United
                                character, and from collisions among themselves, had been decided by a past experience. (It may be thought not
                                unworthy of notice that Col. Taylor regarded the controul of the Federal judiciary over the State laws as more
                                objectionable than a legislative negative on them. See New Views of the Constn. p. 18. E. contra See Mr. Jefferson
                                vol. 2. pa. 163. "Would not an appeal from the State judicature to a Federal Court in all cases where the act of
                                Confederation controuled the question be as effectual a remedy, and exactly commensurate to the defect, &ca.
                                &ca.
                        
                            Mutius asks "If the States possessed no Sovereignty how could J M demonstrate that the States retained a
                                    residuary sovereignty," and calls for a solution of the problem. He will himself solve
                                it, by answering the question, which is most to be believed, that J M should have been guilty of such an absurdity, or
                                that Mr. Yates should have erred in ascribing it to him.
                        
                            Mr. Yates himself says "that J. M expressed as much attachment to the rights of the States as to the
                                trial by jury." See Debates under date June 30.
                        
                            By associating J M with Mr. Hamilton who entertained peculiar opinions M___s would fain infer that J M
                                concurred with those opinions. The inference would have been as good, if he had made Mr. Hamilton concur in all the
                                opinions of J M. That they agreed to a certain extent, as the body of the Convention manifestly did, in the expediency
                                of an energetic government adequate to the exigencies of the union, is true. But when Mutius adds "that Mr. Hamilton
                                and Mr. Madison advocated a System, not only independent of the States, but which would have reduced them to the
                                meanest municipalities" he failed to consult the recorded differences of opinion between the two individuals.
                        
                            Mutius in his anxiety to discredit the opinions of J M endeavours to discredit "The Federalist," in which
                                he bore a part, by observing "that the work was no favorite with Mr. Jefferson." Mutius is possibly ignorant of, and
                                will be best answered by, the fact, that Mr. Jefferson proposed that, with the Declaration of Independence, The
                                Valedictory of General Washington, and the Resolutions and Report of 98-9, "the Federalist" should be as it now is, a
                                text book in the University. He describes it as "being an authority to which appeal is habitually made by all, and
                                rarely declined or denied by any, as evidence of the general opinion of those who framed, and of those who accepted the Constitution of the United States on questions as to its general meaning." (See also
                                Vol. second. page 382.
                        
                            Mutius finds another charge against J M of inconsistency between the Report of 99, and his letter to Mr.
                                Everett in 1830; a charge which he endeavours to support, by a comparison of the following extracts from the two
                                documents, but which is deprived of all its force, or rather is turned against him, by the plain distinction between
                                the "last resort" within the forms of the Constitution, and the ulterior resort to the authority which is paramount to
                                the Constitution itself.
                        
                            (for the extracts see Richmond Whig September 17, 1830)
                        
                            The positions in the Report are that altho’ the Judiciary department is, in all questions submitted to it
                                by the forms of the Constitution to decide in the last resort, the resort is not the last, in relation to the rights
                                of the parties to the Constitutional compact; that these, from whom the Judicial as well as the other Departments hold
                                their delegated trust, are the rightful judges in the last resort, whether the compact has been pursued or violated
                                (this view of the subject appears from the Report itself to have been specially called for by the extravagant claims
                                in behalf of Judicial decisions as precluding any interposition whatever on the part of the States)
                        
                            In the letter to Mr. Everett the positions are, as cited from the Federalist that "in controversies
                                relating to the boundaries between the two jurisdictions (the federal & State) the tribunal which is
                                ultimately to decide, is to be established under the General Government; that the decision is to be impartially made
                                according to the rules of the Constitution: that some such tribunal was essential to prevent an appeal to the sword
                                and a dissolution of the Union; and that it ought to be established under the general
                                rather than the local governments or to speak more properly, that it could be safely
                                established under the first alone, is a position not likely to be combatted."
                        
                            It is sufficiently clear that the ultimate decision of the tribunal here
                                referred to, is confined to cases within the judicial scope of the Government, that it had reference to interfering
                                decisions of a local or State authority; and that it neither denies nor excludes a resort to the authority of the
                                parties to the Constitution, an authority above that of the constitution itself.
                        
                            That the letter to Mr. Everett understood the term ultimately as applied to
                                the decisions of the Federal tribunal, to be of a limited scope is shewn by the paragraph omitted by Mutius. "Should
                                the provisions of the Constitution here reviewed, (including the Judiciary) be found not to secure the governments and
                                rights of the States against usurpations and abuses on the part of the United States, the final
                                    resort within the purview of the Constitution, lies in an amendment to the Constitution according to a
                                process applicable by the States." (Here is a special resort provided by the Constitution
                                which is ulterior to the Judicial authority; the authority of 3/
                                4 of the States being made equivelant, with two specified exceptions, to the entire authority of the parties to the
                                Constitution.)
                        
                            And that the ultimate decision of the Judicial authority could not be meant in the letter to Mr. Everett
                                to be the last of all, is shewn by the paragraph not omitted by Mutius. "And in the event of a failure of every
                                Constitutional resort, and an accumulation of usurpations and abuses rendering passive obedience and non resistance a
                                greater evil than resistance and revolution, there can remain but one resort, the last of
                                all, an appeal from the cancelled obligations of the Constitutional compact, to original rights and the law of self
                                preservation. This is the ultima ratio under all governments."
                        
                            Instead of the paragraph omitted by Mutius he has inserted from the letter a remark "that the
                                Constitution is a compact: that its text is to be expounded according to the provisions for expounding it, making a
                                part of the compact, and that none of the parties can rightfully renounce the expounding provision, more than any
                                other part. When such a right accrues, as it may accrue, it must grow out of the abuses of the compact releasing the
                                sufferers from their fealty to it." What is this but saying that the compact is binding in all its parts, on those who
                                made it; that the acts of the authorities constituted by it must be observed by the parties till the compact be
                                changed or abolished. Is not this true of all compacts, and the dictate of common sense as well as universal
                            practice.
                        
                            Where now is the inconsistency between the Report of 99, and the letter to Mr. Everett. They both
                                recognize and adhere to the distinction between a last resort, in behalf of constitutional
                                rights, within the forms of the Constitution, and the ulterior resorts to the authority paramount to the
                            Constitution.
                        
                            These different resorts, instead of being incompatible necessarily result from the principles of all free
                                governments, whether of a federal or other character. Is not the expounding authority wherever lodged by the
                                Constitution of Virginia, the last resort within the purview of the Constitution against violations of it; and are not
                                the people who made the Constitution a last resort against violations of it, even when committed by the last resort
                                within the Constitutional provisions? The people as composing a State, and the States as composing the Union, may in
                                fact interpose either as constituents of their respective governments according to the forms of their respective
                                constitutions; or as the creators of their Constitutions, and as paramount to them as well as to the Governments
                        
                            It cannot, as is believed, be shewn that J M ever admitted that a single State
                                had a Constitutional right to annul, resist or controul a law of the United States; or that he ever denied, either the
                                right of the States, as parties to the Constitution (not a
                                single State or party) to interpose against usurped power; or the right of a single State, as a natural right to shake off a yoke too oppressive to be borne. These distinctions are clear, and if kept in
                                view would dispel the verbal and sophistical confusion, so apt to bewilder the weak and disgust the wise.
                        
                            It has been a charge against J M that in his letter to Mr. Everett, he represents the people of the
                                several States, as constituting themselves one people for certain purposes.
                        
                            That the authority of the people of the States, which, exercised as it was in their highest sovereign
                                capacity in each, could have made them, if they had so pleased, one people for all purposes, was sufficient to make them one people for certain
                                    purposes, cannot be denied; and that they did make themselves one people for certain purposes, results from
                                the nature of the Constitution formed by them, which like the State Constitutions presents a government organized into
                                the regular departments Legislative, Executive & Judiciary, and like the State governments operating
                                immediately and individually on the people, by the same coercive forms and means.
                        
                            The oneness, the sovereignty, and the nationality of the people of the United States within the prescribed
                                    limits, has hitherto been the language of all parties; and by no one of the Republican party more expressly
                                than by Mr. Jefferson, whose opinions have been so often misunderstood and misapplied. Take some of the extracts,
                                which his printed writings furnish. In a letter to J M vol. 2, page 442 he says "This instrument (the Federal
                                Constitution) forms us into one State, as to certain objects, and gives us a Legislative
                                and Executive Body for those objects." He elsewhere uses the expression "to make us one as
                                to others but several as to ourselves." In his letter to Destut Tracy, he applies the term,
                                    amalgamated to the Union of the States; and in one to Mr. Hopkinson the term consolidated to the government. These terms are doubtless to be taken with the proper
                                qualifications; but surely they would not have been applied to a constitution purely and exclusively Federal in its character.
                        In a letter to Mr. Wythe vol. 2, page 230 he says "my own general idea was that the States should
                                severally preserve their sovereignty and that the exercise of the Federal sovereignty should be divided among the three several bodies Legislative Executive and Judiciary, as
                                the State sovereignties are; and that some peaceable means should be contrived for the
                                Federal Head to force a compliance on the part of the States." (having reference it may be presumed to an obstruction
                                of their trade repeatedly suggested in his correspondence with his friends as applicable even to the "articles of
                                Confederation" or to the operation of the laws on the people as in the Constitution of the United States, which was
                                then before him.)
                        
                            In a letter to J. M vol. 2, page 164 alluding to the expected Convention of 1787 his language is "to make
                                us one nation, as to foreign concerns, and keep us distinct as to domestic ones, gives the
                                outline of the proper division of power between the general and particular governments.
                        
                            To question the nationality of the States on their united character, has a strange appearance when, in
                                that character only, they are known and acknowledged by other nations; in that only can make war and peace and treaties; and in that only can entertain the diplomatic,
                                and all the other international relations which appertain to the national character.
                        
                            With all the evidence at hand what ought to be the designation of them who, renouncing the views and
                                language which have been applied by the Republican party, to the Constitution of the United States, are now charging
                                in the name of republicanism those who remain stedfast to their creed, with innovation, inconsistency, heresy and
                                apostacy! Such an outrage on truth, on justice, and even on common decorum, must be of short endurance. The illusion
                                under which it is propagated is the misapplication to a peculiar and complex modification of political power, views of
                                it applicable only to ordinary and simple forms of government. Happily appeals can be always triumphantly made, from
                                such perversions to the nature and text of the Constitution, and the facts inseparable from it.
                        
                            Returning to the special charge of inconsistency against J M it is not more than justice to him, to say
                                that it will be difficult to find among our public men, who have passed thro’ the same changes of circumstances, and
                                vicissitudes of parties, one who has been more uniform in his opinions on the great constitutional questions which
                                have agitated the country. To the constitutionality of the Bank, originally opposed by him he acceded, but, as appears
                                by his letter to Mr. Ingersoll, on the ground of the authoritative and multiplied sanctions given to it, amounting he
                                conceived to an evidence of the judgment and will of the nation; and on the ground of a consistency of this change of
                                opinion, with his unchanged opinion, that such a sanction ought to overrule the abstract and private opinions of
                                individuals.
                        
                            With the exception of the case of the Bank, thus explained, he has preserved a uniform consistency on the
                                great constitutional questions, "the caption, We the people", "the phrase common defence and general welfare", "Roads
                                and Canals" the Alien and Sedition laws". It might not improperly be added that he appears to have originated and
                                perseveringly supported the amendments to the Constitution adopted at the first Session of the first Congress, as
                                guards against constructive enlargements of the Federal powers. And it no where appears that he has ever changed his
                                opinions with regard to them.
                        
                            If he advocates the constitutionality of a tariff for the encouragement of domestic manufactures it must
                                be admitted that it is in conformity with his course on that subject, at and ever since the first Congress under the
                                present Constitution of the United States; that in this opinion he has had the concurrence of Washington and all his
                                successors, and especially of Mr. Jefferson. In the same opinion he has been supported by that of every Congress from
                                the first to the last. *
                        
                            * See appendix to Mr. Cabell’s printed speech, in pamphlet form.
                        
                            It may not be improper to remark that whilst he maintains the constitutionality of a protective tariff,
                                he is a friend to the theory of free trade, and in favor of such exceptions only as are consistent with its principle,
                                and as are dictated either by a regard to the public safety, or by a fair calculation that a temporary sacrifice of
                                cheapness will be followed by a greater cheapness permanent as well as independent. +
                        
                            + See his letters to Mr. Cabell.
                        
                            If he considers decisions of the Supreme Court of the United States, in cases within its constitutional
                                jurisdiction as paramount to State decisions, it is not the effect of change in his opinion; for the same appears in
                                his original exposition and vindication of the Constitution of the United States. In his letter to Mr. Everett, he
                                maintains (does he not prove?) that the controuling authority of the Federal Judiciary, is the only defence, against
                                nullifying acts of a State, through its Judiciary organ. It will be as difficult for those who deny the nullifying
                                power of a State, to deny this inference, as for those who assert the doctrine, to reconcile it with the text and
                                principles of the Constitution or the existence of the Union.
                        
                            Mutius is probably a young man. He certainly possesses talents worthy of literary cultivation. When he
                                shall mingle with political zeal, a due portion of the candour which it is hoped belongs to his nature, it may safely
                                be left to his own judgment to decide whether the scanty and hasty notes of Mr. Yates or inferences from naked votes
                                in the Journal of the Convention ought to outweigh in a charge of inconsistency against J M, the authority of his
                                earliest writings on the subject of the Constitution, his language in the Convention of Virginia when the Constitution
                                was under discussion, and the whole course of his opinions official and unofficial, down to the latest date.
                        
                            With the advantage of a cooler temper and maturer reflection, he will be a better judge also of his own consistency, in
                                his eager efforts to discredit that of J M, whilst his eulogies and confidence are lavished on others, who have passed
                                abruptly from one extreme to its opposite, on subjects vital to the Constitution, the Union, and the happiness of our
                                Country.
                        
                            
   RC, copy (DLC: William C. Rives Papers); partial draft (DLC).

                        
                        